Citation Nr: 1410265	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-13 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating higher than 10 percent for atrophic rhinitis.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Larson



INTRODUCTION

The Veteran served on active duty in the military from July to December 1944, so during World War II. 

He appealed to the Board of Veterans' Appeals (Board/BVA) from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In his May 2012 substantive appeal (on VA Form 9), he requested a hearing at the RO before a Veterans Law Judge of the Board, in other words a Travel Board hearing.  He subsequently withdrew this request, however, in August 2012.

Please also note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

But the claim requires further development before being decided on appeal, so the Board is remanding it to the RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

Remand is required to obtain the Veteran's Social Security Administration (SSA) records, which are potentially relevant to his claim of entitlement to a higher rating for his service-connected rhinitis.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In a December 2013 written statement, he indicated that he was receiving SSA benefits each month.  From this statement, it is unclear why he is receiving these benefits.

In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) clarified that VA's duty to assist was limited to obtaining "relevant" SSA records.  The Federal Circuit Court rejected the argument in Golz that SSA records are always relevant and that VA always is required to obtain them.  Relevant records were defined under 38 U.S.C. § 5103A as those relating to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the claim.  Id., at 1321.  The Federal Circuit Court also pointed out that "[n]ot all medical records for a Veteran will have a reasonable possibility of aiding in the substantiation of a VA disability claim."  Id.  The Federal Circuit Court thus concluded in Golz, "[t]here must be specific reason to believe these records may give rise to pertinent information to conclude that they are relevant."  Id., at 1323.  Here, there is no indication as to whether these outstanding SSA records are relevant.  As the sole issue on appeal regards entitlement to a higher rating for service-connected rhinitis, the possibility exists that these records contain information relevant to this claim.

Furthermore, the Veteran's last VA examination regarding his rhinitis occurred in June 2011.  That was nearly three years ago, and the representative requested in a January 2014 statement a new examination to determine "if polypus[es] are present."  Liberally construing this statement as one indicating the Veteran's rhinitis has worsened since June 2011, he should be afforded another examination reassessing the severity of his rhinitis.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Request from the SSA complete copies of any disability determination(s) it has made concerning the Veteran and copies of the medical records that served as the basis for any such decision(s).  If these records are not available, a negative reply is required.  See 38 C.F.R. § 3.159(c)(2) and (e)(1).

2.  After receipt of these records or a determination they are irrelevant or unobtainable, schedule an appropriate VA compensation examination reassessing the severity of the service-connected rhinitis.

It is essential the examiner review the claims file for the pertinent medical and other history and perform all necessary diagnostic testing and evaluation.  In particular, the examiner must indicate whether polyps are present.  It is also imperative the examiner discuss the rationale for all conclusions, if necessary citing to specific evidence in the file.  

3.  Then readjudicate this claim for a higher rating for the rhinitis in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case (SSOC) concerning this claim and give him opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

